Chadwick, J.
(dissenting) — I cannot concur in the judgment of the majority of the court. The court has considered and allowed to stand, as an item of the general damages resulting to respondents, an item of from $1,500 to $1,800 for the increased cost of hauling cedar shingle bolts from the upland across the tracks of the appellant to the Snoqualmie river. This item was allowed to go to the jury upon a fundamentally wrong theory. When upon the stand, the respondent Frank H. Thayer was asked what, if any, damages he would sustain by reason of having to carry the shingle bolts across appellant’s tracks, he replied that he had between six and seven thousand cords, and that it would cost from forty to fifty cents a cord extra. Like testimony was received from other witnesses. It will thus be seen that the jury would have *408been warranted in returning damages upon this item up to $3,500. When the testimony was offered, counsel for appellant objected, saying that “the rule is well established that it is the general market value of the land and the depreciation of the value of the land or the circumstances surrounding it,” etc. that should govern the court in passing upon the admissibility of this testimony, and that the personal conclusion of the witnesses should not be received, because it was speculative. The majority are of the opinion that specific objection should have been made that the respondents were pursuing a wrong measure of damages. They are also of the opinion that it was incumbent upon the appellant to offer testimony showing the true measure of damage; and not having done so, or requested a specific instruction, that it cannot now be heard to complain. It seems to me that this reasoning is highly technical. It should be enough that the measure suggested in the question was challenged upon any ground which questioned its correctness; and when the court had ruled and thus held it the proper measure of damages, appellant had a right to, and it was its duty, to abide by the decision of the court, for the ruling fixed the law of the case. LaRault v. Palmer, 51 Wash. 664, 99 Pac. 1036, 21 L. R. A. (N. S.) 354; Nelson v. Western Steam Nan. Co., 52 Wash. 177, 100 Pac. 325; Spokane Valley Land & Water Co. v. Jones & Co., 53 Wash. 37, 101 Pac. 515.
Nor do I think that there was any burden on the appellant to offer testimony as to the true measure of damages. The law will presume that damages have resulted to a party when his property is taken for public or quasi public use. But the amount of that damage is for the claimant to establish by competent proof, under the true measure.
Now as to the measure of damages. A branch of the Great Northern road is already established over respondents’ property. The line projected by appellant runs parallel thereto. At one point the two lines converge. If the line of appellant had never been built, it would have been necessary *409for respondents to move their shingle bolts over the tracks of the Great Northern road. Appellant offered to give a grade crossing and an underground crossing, and the only damages that could possibly result on account of this item would be the added cost of grading a road sufficient for the hauling of shingle bolts between appellant’s track and the river or the low land bordering the river. The fallacy of the trial judge’s ruling is shown in this, that the cost of moving shingle bolts should not be estimated at so much per cord, for it would cost as much to move one cord of shingle bolts as it would six thousand; that is, the damage for which appellant is liable would be the cost of grading the road. It may cost $1,500, $1,800, or $3,000; but it is more likely, from the testimony and maps that we have before us, that the cost would hardly amount to more than $100. At any rate there is no testimony upon the subject, and appellant should not be called upon to pay more than the damages actually suffered. Believing then that the case went to the jury upon a wrong theory and that an injustice has been done, I believe that the case should be reversed, with directions to re-submit the case to a jury under proper evidence and instructions as to the true measure of damage. To hold otherwise is to make justice depend upon the wit of counsel rather than upon the facts and the law applicable thereto.
Morris, J., concurs with Chadwick, J.